Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of an informality.  Claim 12 recites that a final shape of the inner ring contour section is configured to be formed by the surface profile by re-shaping.  Grammatically, the claim should read ‘configured to be formed [onto] the surface profile as the contour is a sub-element of the surface profile. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 recites that the outer ring and inner ring form a second groove…[that] is within the outer ring track side.  If the outer and inner ring both form the second groove, it is unclear how is can then be only within the outer ring track side.  As best understood, claim 23 is defining that the outer ring also has a track (ie a groove on the track side) and that this track cooperatively engages the inner rings track to create a central groove.  This is what is suggested by paragraph [0043] of the published specification.  Yet this creates further confusion because claim 23 recites that the second groove…[is] deeper than the groove that constitutes the inner ring contour feature.  Is the depth of the second groove the depth of only the outer ring groove, or the cooperative depth of the two opposing grooves.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3, 5, 7, 10-11, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the inner ring contour section is an elevation contour.  Its parent claim (claim 1) recites that the inner and outer ring contour sections are axially offset.  The specification does not support this embodiment.  The only offset embodiment illustrated is that of figure 1 which has undercut grooves.  Nor does the specification describe an embodiment in which a groove (24) would be offset from a protrusion in place of element (34).  As this would be the potential point of novelty of claim 3 over the prior art, the lack of clear indication that this Claims 5, 7, 10-11, and 21 are contain this feature via dependency.
Claim 23 recites that the second groove…[is] deeper than the groove that constitutes the inner ring contour feature.  As noted in the indefiniteness rejection it is unclear what constitutes the second groove for purposes of depth.  Regardless, nothing in the specification appears to explicitly teach that the second groove is deeper.  If the second groove is only the track on the outer ring, which is the more literal definition of claim 23, then figure 1 appears to contradict claim 23, as groove 24 appears deeper than the track side groove of the other ring (3) alone.  As such, claim 23 is deemed unsupported and constitutes new matter.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-13, 21, & 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0172606 to Lunz.
Claim 1 recites a bearing ring for a roller bearing.  Lunz relates to such a ring (3a)  Figure 20 of Lunz shows this ring (3a) has a track side…[with] at least one track (8a) and a contact side (19) that is capable of contacting a support structure.  The support structure is not part of the bearing ring and thus is not a claimed element.  Lunz also has a main axis…that defines the roller bearing.  This axis is would be a horizontal axis that passes through the center of the ring element.  It is not illustrated because figure 20 does not show the entire ring. 
Claim 1 then recites that the bearing ring is [formed] from a bearing ring blank and that the blank includes a surface profile…[that] forms at least one contour section within the contact side.  The act of forming the ring from a bearing blank is a product-by-process limitation.  Such a limitation has no patentable weight beyond any structures or properties that would be unique to contour section the final bearing ring must also have this contoured section.  The contoured section, however, does not need to have been present in a blank during a fabrication step.  The ring of figure 20 of Lunz has a contact side (19) with a contour section in the form of a shoulder (21).
Claim 1 also recites that the contour section includes a groove that circulates the main axis defined by the bearing ring…and encloses the main axis in a circumferential direction.  The main axis in figure 20 of Lunz is the horizontal axis.  The shoulder (21) circulates and encloses this axis because it goes around the entire circumference of the ring.
Claim 1 recite that one or more surfaces of the bearing ring are not made in a metal-cutting manner.  As a preliminary matter, this is a product-by-process claim.  As such, it only affects patentability as to any structural features the process necessarily results in or any unique material properties arising from the process.  The specification does not explicitly state what difference in final product would result from cutting v. non-cutting methods, but examiner presumes that some minor variation would result.  Thankfully, figure 19 shows that the raceway indentation (8a) and the shoulder regions (21) Lunz is formed in a press forming die.  See Lunz [0081]-[0082].  Such a pressing results in deformation of the metal, but no cutting.  As such, this is a non-metal cutting process.  Claim 1 also reciets that the inner ring contour section…circulates around the main axis.  The element labeled with number (26) though mislabeled as a pin, is in fact a mirror image of the outer shoulder region.  It constitutes a groove that circulates around the entire interior of the inner ring around the main axis.  See Lunz Fig. 20.
Finally, claim 1 recites that the outer ring contour section is [axialy] offset from the inner ring contour section.  In figure 20, both the outer and inner rings have matching should regions at top and bottom axially.  Yet claim 1 does not recite or require that only a single contour section exist.  Examiner chooses to define the outer ring contour as specifically being the shoulder region that the upper arrow points and the inner ring contour as specifically being the shoulder region the lower arrow points to.

    PNG
    media_image1.png
    344
    399
    media_image1.png
    Greyscale

There is nothing in the claim preventing examiner from simply ignoring the existence of the other two should regions.  The two regions identified by the arrows are axially offset (as well as radially offset).  Thus, the claim is still taught, as is claim 24.
Clam 1 also recites that the outer ring is arranged coaxially and concentrically towards the inner ring.  This is interpreted to require that the inner and outer rings have a common axial length and the opposing track sides are parallel to each other, as distinct from angled bearings and also from non-symmetric bearings where the outer and inner bearings races have vastly different shapes, and axial lengths.
Regarding claim 2, the shoulder (21) forms a profile that circulates around the main axis.  See Lunz Fig. 20.    Claim 12 recites that a final shape of the inner ring contour section is configured to be formed by the surface profile by re-shaping.  This constitutes a product-by-process claim.  The resulting contour is identical whether formed during an initial operation versus a reshaping.  Thus, this claim limitation does not further limit claim 1 in any meaningful manner, absent reciting a specific reshaping process that would be expected to impart specific material properties (of say smoothness).  As such, figure 20 still anticipates claim 12.  Claim 13 recites substantially similar features to claim 1, which are rejected in the same manner.  Claim 13 differs in reciting that the outer ring section is always radially and axially offset from the inner ring contour section with respect to the main axis.  The term always is interpreted to require that the offset be maintained along the entire circumference, as distinct from a groove that meanders axially, like a helix.  The grooves of figure 20 meet these limitations.

Claims 3, 5, 7, 10-11, 21 are not rejected over the prior art at this time.  Final indication of allowability is withheld pending resolution of the written description requirement.

Response to Arguments
Applicant's arguments regarding the prior art rejections filed February 22, 2021 have been fully considered but they are not persuasive regarding claim 1.  Applicant’s argument that the prior art fails to teach the amended features is addressed in the updated rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726







    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct quotations from claims, specifications, or references are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.